AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 1st day of April, 2013, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended, (the “Fund Administration Agreement") is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the CAN SLIM Select Growth Fund, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (the "USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Agreement; and WHEREAS, the parties desire to amend the fees; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/ Elaine E. Richards By: /s/ Michael R. McVoy Name: Elaine E. Richards Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Amended Exhibit A to the Professionally Managed Portfolios Fund Administration Servicing Agreement Name of Series CAN SLIM Select Growth Fund FUND ADMINISTRATION & COMPLIANCE SERVICES ANNUAL FEE SCHEDULE at April 1, 2013 Domestic Funds Annual fee based upon assets per fund* Under $[ ] million* - [ ]% of average daily net assets $[ ] to $[ ] million – [ ]% of average daily net assets Over $[ ] million – [ ]% of average daily net assets Minimum annual fee:$[ ] Extraordinary services – quoted separately Multiple Classes – Additional $[ ] per year per class. ReportSource - $[ ]/month – Web reporting Includes monthly fund performance reporting.Daily performance reporting additional. Chief Compliance Officer Services - $[ ] per year/fund Plus out-of-pocket expenses, including but not limited to: Postage, Stationery Programming, Special Reports Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from board of directors meetings Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses Fees are billed monthly · Subject to CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule on this Amended Exhibit A. NORTHCOAST ASSET MANAGEMENT, LLC By: /s/ Daniel Kraninger Name: Daniel Kraninger Title: PresidentDate: 6/28/2013 2
